Case: 11-10275     Document: 00511695326         Page: 1     Date Filed: 12/14/2011




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                        December 14, 2011
                                     No. 11-10275
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EUGENIO CEBALLOS-SILVA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:10-CR-50-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Eugenio Ceballos-Silva appeals the sentence imposed following his guilty
plea conviction for one count of illegal reentry following deportation in violation
of 8 U.S.C. § 1326 and 6 U.S.C. §§ 202 and 557. As conditions of Ceballos-Silva’s
three-year term of supervised release, the district court ordered, inter alia, that
he “participate in sex offender treatment services as directed by the probation
officer until successfully discharged,” that he “not have any form of unsupervised
contact with persons under the age of 18 at any location . . . without prior


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10275    Document: 00511695326      Page: 2    Date Filed: 12/14/2011




                                  No. 11-10275

permission of the probation officer,” and that he “have no contact with the
victim(s) . . . except under circumstances approved in advance by the probation
officer.”
       Ceballos-Silva contends that the district court plainly and reversibly erred
when it impermissibly delegated to the probation officer its authority to order
him to attend sex offender treatment, as well as its authority to regulate his
contact with minors and his own children. He notes that his argument is
foreclosed by United States v. Rodriguez, 558 F.3d 408 (5th Cir. 2009), and
United States v. Bishop, 603 F.3d 279 (5th Cir.), cert. denied, 131 S. Ct. 272
(2010), but seeks to preserve the issue for further review. The Government has
filed a motion for summary affirmance arguing that Ceballos-Silva’s argument
is foreclosed by Rodriguez and Bishop. In the alternative, the Government
requests an extension of time in which to file a brief on the merits.
       “There are no published decisions in this Circuit that address the statutory
and constitutional limits on a district court’s authority to delegate to a probation
officer the determination of whether and to what extent a convicted defendant
on supervised release must participate in counseling.” Bishop, 603 F.3d at 281.
Therefore, as Ceballos-Silva concedes, he cannot show that the district court
committed reversible plain error when it ordered that he participate in sex
offender treatment services as directed by the probation officer. See id.
       Ceballos-Silva’s contention that the district court plainly and reversibly
erred when it impermissibly delegated to the probation officer its authority to
regulate his contact with minors and his own children is likewise without merit.
Ceballos-Silva was sentenced to three years of supervised release and the
association restrictions did not completely prohibit him from contacting any


                                         2
   Case: 11-10275    Document: 00511695326      Page: 3    Date Filed: 12/14/2011




                                  No. 11-10275

minors or victims, including his own children. See Rodriguez, 558 F.3d at 416.
The district court’s delegation to the probation officer of its ability to implement
and approve any exceptions to these restrictions did not constitute an abdication
of its judicial authority. See id. at 416-17. Therefore, Ceballos-Silva has not
shown that the district court abused its discretion in imposing this special
condition of supervised release. See id.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                         3